                                           Case 5:19-cv-06164-NC Document 29 Filed 05/18/20 Page 1 of 1




                                   1
                                   2
                                   3
                                   4
                                   5
                                   6
                                   7                               UNITED STATES DISTRICT COURT
                                   8                          NORTHERN DISTRICT OF CALIFORNIA
                                   9
                                  10
                                         SCOTT JOHNSON,                                    Case No.19-cv-06164-NC
                                  11
                                                      Plaintiff,                           ORDER OF CONDITIONAL
                                  12
Northern District of California




                                                                                           DISMISSAL
 United States District Court




                                                v.
                                  13                                                       Re: Dkt. No. 28
                                         MICHAEL D. JOHNSON, et al.,
                                  14
                                                      Defendants.
                                  15
                                  16
                                  17         The Court having been notified of the settlement of this action, and it appearing that
                                  18   no issue remains for the Court’s determination, IT IS HEREBY ORDERED THAT this
                                  19   action and all claims asserted herein are DISMISSED with prejudice. The Clerk of the
                                  20   Court is directed to administratively close this case. Any party may move to reopen the
                                  21   case, provided that such motion is filed within 60 days. All scheduled dates are
                                  22   VACATED.
                                  23         The Court retains jurisdiction over this case for 60 days. See Kokkonen v. Guardian
                                  24   Life Ins. Co. of Am., 511 U.S. 375, 381 (1994).
                                  25         IT IS SO ORDERED.
                                  26
                                  27   Dated: May 18, 2020                      _____________________________________
                                  28                                                  NATHANAEL M. COUSINS
                                                                                      United States Magistrate Judge
